        Case 3:19-cv-00820-JWD-SDJ         Document 22     09/30/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT

                         MIDDLE DISTRICT OF LOUISIANA

THELMA JACKSON
                                                        CIVIL ACTION
VERSUS
                                                        NO. 19-820-JWD-SDJ
SOUTHERN UNIVERSITY A&M COLLEGE

                                        OPINION

       After independently reviewing the entire record in this case and for the reasons set

forth in the Magistrate Judge's Report (Doc.21) dated September 15, 2020, to which no

objection was filed;

       IT IS ORDERED that Plaintiff’s Motion for Permanent Restraining Order (Doc. 7) is

DENIED, and this matter is referred back to the Magistrate Judge.

       Signed in Baton Rouge, Louisiana, on September 30, 2020.


                                                S
                                     JUDGE JOHN W. deGRAVELLES
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA
